[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 11-10893         ELEVENTH CIRCUIT
                                                 NOVEMBER 22, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

               D.C. Docket No. 4:09-cr-00016-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

AARON SCARBOROUGH,

                                                    Defendant-Appellant.

                     ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                          (November 22, 2011)

Before EDMONDSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Aaron Scarborough appeals his sentence of imprisonment of 125 months

following his plea of guilt to possessing methamphetamine with intent to

distribute, 21 U.S.C. § 841(a)(1). Scarborough argues that the district court erred

in denying him an adjustment for acceptance of responsibility and that his

sentence is substantively unreasonable. The government responds that

Scarborough’s appeal is barred by the appeal waiver in his written plea agreement,

but the government fails to explain how the record establishes that the appeal

waiver was entered knowingly and voluntarily. United States v. Bushert, 997 F.2d

1343, 1351–52 (11th Cir. 1993). We affirm.

      Scarborough argues that the district court clearly erred in denying him an

adjustment for acceptance of responsibility because he pleaded guilty, agreed to

cooperate with the government, and candidly discussed his actions with the district

court, but this argument fails. We review the denial of an adjustment for

acceptance of responsibility for clear error. United States v. Amedeo, 370 F.3d

1305, 1320 (11th Cir. 2004). The district court did not clearly err in determining

that, based on his flight from pretrial supervision and return to criminal conduct

before sentencing, Scarborough was not entitled to an adjustment for acceptance

of responsibility.




                                          2
      Scarborough also argues that his sentence is substantively unreasonable, but

we disagree. The district court did not abuse its discretion in discrediting

Scarborough’s purported acceptance of responsibility and imposing a sentence at

the high end of the guideline range based on the seriousness of Scarborough’s

offense, his significant criminal history, his flight from pretrial supervision, and

his return to criminal activity.

      AFFIRMED.




                                           3